J-S55022-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,           :     IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                        Appellee        :
                                        :
              v.                        :
                                        :
MALIK MANDRUM a/k/a MALIK               :
MANGRUM,                                :
                                        :
                        Appellant       :     No. 3259 EDA 2013


       Appeal from the Judgment of Sentence Entered June 26, 2013,
           In the Court of Common Pleas of Philadelphia County,
            Criminal Division, at No. CP-51-CR-0011828-2012.


BEFORE: BOWES, SHOGAN and OTT, JJ.

MEMORANDUM BY SHOGAN, J.:                      FILED FEBRUARY 04, 2015

     Malik Mandrum a/k/a Malik Mangrum (“Appellant”) appeals from the

judgment of sentence entered on June 26, 2013, after the trial court, sitting

as the fact finder, convicted him of various drug offenses. We vacate and

remand.

     At trial, Appellant stipulated to the weight of the drugs recovered by

the police.    Based on that weight, the trial court imposed a mandatory

minimum sentence pursuant to 18 Pa.C.S. § 7508(a)(3)(i) and (b).

Appellant argues on appeal that his sentence is illegal pursuant to Alleyne

v. United States, ___ U.S. ___, 133 S.Ct. 2151 (2013).        Appellant also

contends that 18 Pa.C.S. § 7508 is unconstitutional and its offensive

components cannot be severed.
J-S55022-14



      Applying this Court’s recent decision in Commonwealth v. Cardwell,

___ A.3d ___, 2014 WL 6656644 (Pa. Super. filed Nov. 25, 2014) (holding

that, because section 7508(b) is not severable, trial court violated Alleyne

by   imposing    mandatory   minimum       sentence   based   on   defendant’s

stipulation), we agree that Appellant’s sentence is illegal for the reasons

proffered.   Thus, we affirm Appellant’s convictions, but we vacate the

judgment of sentence and remand for resentencing.

      Judgment of sentence vacated.        Case remanded for resentencing.

Jurisdiction relinquished.

      Judge Ott joins the Memorandum.

      Judge Bowes files a Concurring Statement.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/4/2015




                                     -2-